IN THE SUPREME COURT OF THE STATE OF DELAWARE

    CALEB RAVIN,1                                 §
                                                  §   No. 13, 2019
           Petitioner,                            §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN12-06874
    LYNN SPEARS,                                  §   Petition No. 18-14759
                                                  §
           Respondent,                            §
           Appellee.                              §

                                Submitted: October 25, 209
                                Decided: December 30, 2019

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

         (1)    The appellant, Caleb Ravin (“the Father”), filed this appeal from a

Family Court order granting the parties’ joint custody of their son, granting the

appellee, Lynn Spears (“the Mother”), primary placement of the son with the Father

having visitation, and granting the Mother’s motion for permission to relocate to

Georgia. We affirm the Family Court’s judgment.




1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
      (2)    The parties are the parents of a son born in 2009 (“the Child”). They

had a tumultuous relationship, moving back and forth between Delaware and

Georgia from 2008 through 2012. Beginning in 2012, they both stayed in Delaware.

In June 2013, the parties entered into a custody consent order. They agreed on joint

custody with the Mother having primary residential placement. Under the consent

order, the Father had visitation every weekend with the parties agreeing to increase

contact during the week depending on the Father’s work schedule.

      (3)    On May 17, 2018, the Father filed a petition to modify custody. In the

petition, the Father opposed the Mother’s plans to move to Georgia with the Child

at the end of the school year and asked that the Child live primarily with him. In her

answer to the petition, the Mother admitted that she wished to move to Georgia with

the Child. She did not file a motion for permission to relocate to Georgia.

      (4)      On October 29, 2018, the Family Court held a hearing on the Father’s

petition. Both the Father and the Mother testified about the Mother’s desire to move

to Georgia. The Family Court noted that the Mother had not filed a petition for

relocation. On December 11, 2018, the Mother filed a motion for permission to

move to Georgia. She attached a job offer from a Georgia employer that paid more

and offered more regular hours than her Delaware job.

      (5)    On December 13, 2018, the Family Court issued its decision. After

weighing the best interest factors under 13 Del. C. § 722 and the factors set forth in


                                          2
the Model Relocation Act, the Family Court awarded the parties joint custody of the

Child, granted the Mother primary residential placement, and allowed the Mother to

move to Georgia. The Father was granted visitation that included summers, winter

and spring breaks, and one weekend a month. This appeal followed. The Father

filed a motion for an emergency ex parte order in the Family Court to prevent the

Mother from moving to Georgia with the Child. The Family Court denied the

motion.

       (6)     This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 The Family

Court’s factual findings will not be disturbed on appeal if they are supported by the

record and are the product of an orderly and logical deductive process.4

       (7)     Under Delaware law, the Family Court must determine legal custody

and residential arrangements for a child in accordance with the best interests of the

child. The criteria for determining the best interests of a child are set forth in 13 Del.
C. § 722.5 When considering a petition for relocation, the Family Court may


2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Wife (J.F.V.) v. Husband (O.W.V., Jr.), 402 A.2d 1202, 1204 (Del. 1979).
5
  The best interest factors include: (i) the wishes of the parents regarding the child’s custody and
residential arrangements; (ii) the wishes of the child regarding his custodians and residential
arrangements; (iii) the interaction and interrelationship of the child with his parents, grandparents,
siblings, persons cohabitating in the relationship of husband and wife with a parent of the child,
and any other residents of the household or persons who may significantly affect the child’s best
interests; (iv) the child’s adjustment to his home, school, and community; (v) the mental and
physical health of all individuals involved; (vi) past and present compliance by both parents with
                                                  3
consider—in addition to the required § 722 factors—the factors set forth in the

Model Relocation Act.6

       (8)     On appeal, the Father first argues that the Family Court erred by

granting the Mother’s motion to relocate without giving the Father an opportunity to

file a responsive pleading or argue against relocation. The record below does not

support this argument. It is true that the Mother did not file a motion for permission

to relocate until after the October 2018 hearing, but the Father raised the Mother’s

desire to relocate in his petition to modify custody. On the first page of the petition,

the Father stated that he did not want the Mother to take the Child to Georgia as she

wished to do. The Father then explained why the Child should stay with him in

Delaware. In her answer to the Father’s petition, the Mother admitted that she

wished to move to Georgia with the Child.




their rights and responsibilities to the child under 13 Del. C. § 701; (vii) evidence of domestic
violence; and (viii) the criminal history of any party or any resident of the household. 13 Del. C.
§ 722.
6
  Potter v. Branson, 2005 WL 1403823, at *2 (Del. June 13, 2005) (holding the Family Court has
the discretion to consider additional factors like the Model Relocation Act factors as long as it
considers the mandated § 722 factors). The Model Relocation Act factors include: (i) the nature,
quality, extent of involvement and duration of relationship of the child with each parent; (ii) the
age, developmental stage, needs of the child, and the likely impact the relocation will have on the
child's physical, educational, and emotional development; (iii) the feasibility of preserving the
child's relationship with the non-custodial parent; (iv) the child's preference, considering age and
maturity level; (v) whether there is an established pattern of the person seeking relocation either
to promote or thwart the child's relation with the other parent; (vi) whether the relocation of the
child will enhance the general quality of life for both the party seeking the relocation and the child,
including but not limited to financial, emotional, or educational opportunity (including cultural
opportunities and access to extended family); (vii) the reasons for seeking relocation; and (vii) any
other factor affecting the interest of the child.
                                                  4
      (9)    At the October 2018 hearing, the Family Court noted that the Mother

had not filed a petition for relocation when the subject of a move to Georgia came

up. The Family Court proceeded to hear testimony about why the Mother wished to

move to Georgia, the parties’ connections to Delaware and Georgia, and the

Mother’s proposal (which the Father received before filing his petition) for the

Father’s visitation with the Child if she was allowed to move to Georgia. The Family

Court questioned the Father about the Mother’s statements and gave him the

opportunity to respond to her testimony. The only new evidence that the Mother

offered in her December 2018 motion to relocate was documentation of the Georgia

job that she testified about at the October 2018 hearing. The Father’s argument that

he did not have the opportunity to oppose the Mother’s relocation to Georgia is

without merit.

      (10) The Father next argues that the Family Court erred in finding that §

722(a)(1) (the wishes of the parents), (a)(3) (the child’s interaction and

interrelationship with the parents, other relatives, and other people in the household),

and (a)(7) (evidence of domestic violence) weighed in favor of the Mother. The

Father does not the challenge the Family Court’s findings that factors (a)(2) (the

wishes of the child), (a)(4) (the child’s adjustment to his home, school, and

community), (a)(5) (the mental and physical health of all individuals involved) and

(a)(8) (the criminal history of the parties) were neutral and that factor (a)(6) (the


                                           5
parents’ past and present compliance with their rights and responsibilities) weighed

in favor of the Mother.

         (11) As to the parents’ wishes, the Family Court found that this factor

weighed in favor of the Mother because: (i) the Mother proposed a reasonable

arrangement (the Child would live with her in Georgia, but spend summer, winter,

and spring breaks with the Father); and (ii) the Family Court questioned the Father’s

sincerity in seeking sole custody because he had previously asked for a reduction in

visitation with the Child. In reaching this conclusion, the Family Court noted that

the Mother wished to move to Georgia because she had a support system and better

job offer there. The Father argues that this factor weighed in his favor because the

Mother offered no evidence of a support system or better job in Georgia. The Father

fails to address the Family Court’s questioning of his motives for seeking sole

custody based on his previous request for a reduction in his visitation with the Child.

When the determination of the facts turns on the credibility of the witnesses who

testified under oath before the trial judge, this Court will not substitute its opinion

for that of the trial judge.7 The record supports the Family Court’s conclusion that

this factor weighed in favor of the Mother.

         (12) As to the child’s relationship with the parents, relatives, and others in

the household, the Family Court concluded that this factor was neutral because the


7
    Wife (J.F.V.), 402 A.2d at 1204.
                                            6
Child appeared to have a positive relationship with everyone in his life and both

parents loved him. The Father argues that the Family Court erred in finding this

factor neutral because the record reflects that the Child had frequent contact with the

Father’s family, but not with the Mother’s family. The Mother testified that her

mother died in 2012 and that she did not have a strong relationship with her relatives

in New York. There was no testimony about the Child’s relationships with the

Mother’s family or friends. In light of the record, the Family Court erred in finding

this factor neutral rather than weighing in favor of the Father.

      (13) Finally, the Father argues that the Family Court erred finding that §

722(a)(7) (evidence of domestic violence) weighed in favor of the Mother. The

Father argues that this factor weighed in his favor because the Mother’s description

of four incidents in her answer to his petition do not reflect that she was injured by

him, but do reflect that he was twice injured by her.              The Father does not

acknowledge the Mother’s allegations that he slapped her, put his hands around her

neck, threatened to kill her, and put her in a headlock. The Father emphasizes that

of the two petitions for a protection from abuse (“PFA”) order the Mother filed in

Delaware, the Family Court dismissed one petition because the Mother failed to

appear and found no abuse by the Father in the other petition. He also notes that he

has not been charged with child abuse, but the Mother admitted in her answer that




                                          7
she was arrested for child endangerment in Georgia after a physical confrontation

with the Father and had to undergo counseling.

          (14) In holding that this factor weighed in favor of the Mother, the Family

Court acknowledged the outcomes of the Mother’s two PFA petitions in Delaware,

but found that the Mother was credible in describing the physical and emotional

abuse she suffered from the Father dating back to their time in Georgia. The Family

Court also noted that the Father admitted in his petition to pleading no contest to

battery in Georgia after a fight with the Mother and testified that the Mother and the

Child had to stay at a shelter after he kicked both of them out of his place. The

Family Court did not refer to the Mother’s admissions in her answer regarding her

arrests in Georgia.

          (15) The record reflects that there is a history of domestic violence between

the parents. The Family Court ultimately found the Mother more credible than the

Father as to who was primarily responsible for this domestic violence. As previously

stated, this Court will not substitute its opinion for that of the trial judge when the

determination of the facts turns on the credibility of the witnesses who testified

before the trial judge.8 The record supports the Family Court’s conclusion that this

factor weighed in favor of the Mother.




8
    Id.
                                            8
       (16) Notwithstanding the Family Court’s error as to § 722(a)(3), we

conclude that the Family Court did not err in finding that the § 722 factors weighed

in favor of denying the Father’s petition for sole custody and primary residential

placement and granting the Mother’s petition to relocate. When balancing the

relevant § 722 factors, the Family Court may give different weight to different

factors.9 The Family Court could, and did, give significant weight to the Father’s

admission that he had once kicked the Mother and the Child out of his place, forcing

them to stay in a shelter, as well as the Mother’s unrebutted testimony that the Father

had previously requested a reduction in his visitation with the Child. The Family

Court correctly applied the law and considered the best interest factors under 13 Del.
C. § 722. We therefore affirm the Family Court’s decision that it was in Child’s best

interests for the parents to have joint legal custody with the Mother having primary

placement of the Child in Georgia.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Karen L. Valihura ______________
                                           Justice



9
 Bower v. Dep’t of Servs. for Child, Youth & Their Families, 2016 WL 3382353, at *4 (Del. June
9, 2016) (citing Fisher v. Fisher, 691 A.2d 619, 623 (Del. 1997)).

                                              9